DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-14 are pending:
		Claims 1-11 are rejected. 
		Claims 12-14 are withdrawn. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on 09/09/2022 is acknowledged.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-086717, filed on 05/18/2020.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:  “wherein the remover has a microorganism killing mechanism that kills part of the microorganisms adhering to the flat plate” in claim 7; “wherein the microorganism killing mechanism kills part of the microorganisms by ejecting high-temperature steam to a part of the flat plate that is not immersed in raw water” in claim 8; “wherein the microorganism killing mechanism kills part of the microorganisms by irradiating the flat plate with ultraviolet rays” in claim 9; “wherein the microorganism killing mechanism kills part of the microorganisms by injecting a sterilization agent into a tank containing the raw water” in claim 10; “wherein the microorganism killing mechanism kills part of the microorganisms by ejecting a sterilization agent onto the flat plate surface” in claim 11. In other words, the claims require a mechanism for killing microorganisms which invokes 112(f). 
	The microorganism killing mechanism recited in claim 7 per Applicant’s specification, can be a steam ejection section 351 in Fig. 6, UV irradiation section 451 in Fig. 7, sterilization agent tank 551 in Fig. 8 or any equivalent structure capable of killing microorganisms.
	The microorganism killing mechanism recited in claim 8 can be steam ejection section 351 in Fig. 6 or any suitable structure for ejecting steam.
	The microorganism mechanism recited in claim 9 UV irradiation section 451 in Fig. 7 or any equivalent structure capable of irradiating UV light. 
	The microorganism killing mechanism recited in claim 10 can be steam ejection section 351 in Fig. 6 or a sterilization agent tank 551 in Fig. 8 or any equivalent structure capable of injecting a sterilizing agent.
	The microorganism killing mechanism recited in claim 11 can be steam ejection section 351 in Fig. 6 or a sterilization agent tank 551 in Fig. 8 or any equivalent structure capable of ejecting a sterilizing agent.
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Reference ‘895 (JPS 6262895, cited in IDS).
	Regarding claim 1, ‘895 teaches a water treatment apparatus, comprising: 
	a flat plate (Fig. 2, rotating disk body 4; see pg. 3; a disc or disk is a flat body as defined by Webster Dictionary (see NPL)) rotating so as to be partially immersed in raw water (see Fig. 2) and to which microorganisms that purify the raw water adhere (“treated by the biofilm”; see pg. 3; biofilm comprises microorganisms); and 
	a remover (Fig. 2, air nozzle 10; see pg. 4) configured to remove part of the microorganisms adhering to the flat plate (“air nozzle 10 is blown onto the rotating disk body 4 to wash and remove sludge”; see pg. 4; the microorganisms are a part of the sludge).  
	Regarding claim 2, ‘895 teaches the water treatment apparatus according to claim 1, wherein the remover (i.e. air nozzle 10) removes part of the microorganisms adhering to the flat plate by applying a physical action to the flat plate (“air nozzle for blowing air onto the rotating disk body 4”; see pg. 3 and Fig. 2; blowing air is a physical action).   
	Regarding claim 3, ‘895 teaches the water treatment apparatus according to claim 2, wherein the remover (i.e. air nozzle 10) cleans the flat plate by causing bubbles to collide with an immersed part of the flat plate (“air nozzle for blowing air onto the rotating disk body 4”; see pg. 3 and Fig. 2; the air nozzle provides air under water therefore will cause bubbles to collide).  
	Regarding claim 4, ‘895 teaches the water treatment apparatus according to claim 2, wherein the remover (i.e. air nozzle 10) cleans the flat plate by ejecting fluid onto the flat plate (“air nozzle for blowing air onto the rotating disk body 4”; see pg. 3; air is a fluid).  
	Regarding claim 5, ‘895 teaches the water treatment apparatus according to claim 4, wherein the fluid is treated water in which the raw water has been purified by the microorganisms (this limitation recites a process/method limitation).  

Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Reference ‘497 (JPS 55167497, cited in IDS).
	Regarding claim 1, ‘497 teaches a water treatment apparatus, comprising: a flat plate (Fig. 2, disk 7; see pg. 2; a disc or disk is a flat body as defined by Webster Dictionary (see NPL)) rotating (the disk rotates; see pg. 2) so as to be partially immersed in raw water (see Fig. 2) and to which microorganisms (aerobic bacteria; see pg. 3; aerobic bacteria is a type of microorganism) that purify the raw water adhere; and a remover (Fig. 2, scraper 10; see pg. 3) configured to remove part of the microorganisms adhering to the flat plate (“scrapers for scraping sludge”; see pg. 2; the microorganisms are a part of the sludge).  
	Regarding claim 2, ‘497 teaches the water treatment apparatus according to claim 1, wherein the remover (i.e. scraper 10) removes part of the microorganisms adhering to the flat plate by applying a physical action to the flat plate (“scrapers for scraping sludge”; see pg. 2; scraping is a physical action). 
	Regarding claim 6, ‘497 teaches the water treatment apparatus according to claim 2, wherein the remover peel off the microorganisms from the flat plate by pressing a scraping member (i.e. scraper 10) against a surface of the flat plate (i.e. disk 7) (see Fig. 2).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Reference ‘895 (JPS 6262895, cited in IDS) in view of Evans (WO 2006/106363) and by evidence of Li (CN 106554135).
	Regarding claim 7, ‘895 teaches the water treatment apparatus according to claim 1.
	‘895 does not teach wherein the remover has a microorganism killing mechanism that kills part of the microorganisms adhering to the rotating flat plate.  
	In a related field of endeavor, Evans teaches a fluid disinfection apparatus and system (see Entire Abstract) comprising a microorganism killing mechanism (see §112f) (Fig. 1, UV lamps 16; see pg. 10, lines 20-30) that kills part of the microorganisms adhering to the flat plate (“[e]xposure of the fluid film to the UV light kills or inactive any microorganisms”; see Abstract, lines 4-7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of ‘895 by incorporating the microorganism killing mechanism (i.e. UV lamps 16) of Evans because it provides the benefit of killing virus and bacteria such that the biological rotating disk has a better processing effect by evidence of Li (Li, see pg. 4). 
	Regarding claim 9, ‘895 and Evans teach the water treatment apparatus according to claim 7, wherein the microorganism killing mechanism kills (Evan, i.e. UV lamps 16) part of the microorganisms by irradiating the flat plate with ultraviolet rays (Evan, i.e. UV lamps 16) (Evans, see Fig. 1).  
	
Claims 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Reference ‘895 (JPS 6262895, cited in IDS) in view of Zhao (CN 107715144) and by evidence of Li (CN 106554135).
	Regarding claim 7, ‘895 teaches the water treatment apparatus according to claim 1.
	‘895 does not teach wherein the remover has a microorganism killing mechanism that kills part of the microorganisms adhering to the rotating flat plate.  
	In a related field of endeavor, Zhao teaches a disinfection treatment box (see Entire Abstract) comprising a microorganism killing mechanism (Fig. 1, steam spray head 13; see pg. 5) that kills part of the microorganisms adhering to the flat plate (see Fig. 1).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of ‘895 by incorporating the microorganism killing mechanism (i.e. steam spray head 13) of Zhao because it provides the benefit of killing virus and bacteria such that the biological rotating disk has a better processing effect by evidence of Li (Li, see pg. 4).
	Regarding claim 8, ‘895 and Zhao teach the water treatment apparatus according to claim 7, wherein the microorganism killing mechanism kills (Zhao, i.e. steam spray head 13) part of the microorganisms by ejecting high-temperature steam to a part of the flat plate that is not immersed in raw water (Zhao, see Fig. 1) (Zhao, “the sterilizing steam sterilizing liquid”; see pg. 3).   
	Regarding claim 11, ‘895 and Zhao teach the water treatment apparatus according to claim 7, wherein the microorganism killing mechanism kills (Zhao, i.e. steam spray head 13) part of the microorganisms by ejecting a sterilization agent onto the flat plate surface (Zhao, see Fig. 1) (Zhao, “the sterilizing steam sterilizing liquid”; see pg. 3).  

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Reference ‘895 (JPS 6262895, cited in IDS) in view of Petrone (WO 2005/110932) and by evidence of Li (CN 106554135).
	Regarding claim 7, ‘895 teaches the water treatment apparatus according to claim 1.
	‘895 does not teach wherein the remover has a microorganism killing mechanism that kills part of the microorganisms adhering to the rotating flat plate.  
	In a related field of endeavor, Petrone teaches a packaged wastewater treatment unit (see Entire Abstract) comprising a microorganism killing mechanism (chlorinating injector; see ¶48) that kills part of the microorganisms.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of ‘895 by incorporating the microorganism killing mechanism (i.e. chlorinating injector) of Petrone because it provides the benefit of killing virus and bacteria such that the biological rotating disk has a better processing effect by evidence of Li (Li, see pg. 4).
	Regarding claim 10, ‘895 and Petrone teaches the water treatment apparatus according to claim 7, wherein the microorganism killing mechanism (Petrone, i.e. chlorinating injector) kills part of the microorganisms (Petrone, “destroys any remaining microscopic organisms”, see ¶48) by injecting a sterilization agent into a tank (Petrone, Fig. 9, disinfector basin 56; see ¶36) containing the raw water. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778